Citation Nr: 0301957	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  01-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1977 to 
February 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the regional office (RO) effectuated the Board's grant of 
service connection for bilateral hearing loss and assigned a 
rating of zero percent effective from March 18, 1993, and a 
rating of 10 percent effective from June 10, 1999.

In the Notice of Disagreement the veteran filed in June 2000, 
he asserted that the award of a higher rating for hearing 
loss should have been made effective from March 18, 1993.  In 
September 2000, he was provided a Statement of the Case on 
the issue of entitlement to an earlier effective date for the 
award of an increased rating for bilateral hearing loss.  He 
did not file a substantive appeal concerning that issue.  
Therefore, the Board has no jurisdiction to adjudicate that 
issue.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by the Department of Veterans 
Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  VA audiology examination in February 1994 found average 
puretone thresholds of 42 on the right and 48 on the left, 
with speech discrimination of 96 percent on the right and 94 
percent on the left, for numeric designations of I in both 
ears under the rating criteria in effect both before and 
after June 10, 1999.

4.  VA audiology examination in April 2000 found average 
puretone thresholds of 50 on the right and 64 on the left, 
with speech discrimination of 88 percent on the right and 80 
percent on the left, for numeric designations of II in the 
right ear and IV in the left ear under the rating criteria in 
effect both before and after June 10, 1999.

5.  VA audiology examination in September 2001 found average 
puretone thresholds of 53 on the right and 59 on the left, 
with speech discrimination of 80 percent on the right and 78 
percent on the left, for numeric designations of IV in both 
ears under the rating criteria in effect both before and 
after June 10, 1999.

6.  None of the VA audiometric test results of February 1994, 
April 2000, or September 2001 showed puretone threshold at 
1000, 2000, 3000, and 4000 of 55 decibels or more, or 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.

7.  There is no evidence of frequent hospitalization or 
interference with employment in a way not contemplated in the 
regular schedular rating criteria.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

2.  The criteria for a rating in excess of zero percent for 
bilateral hearing loss were not met prior to June 10, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code (DC) 6100 (effective prior to June 10, 1999).

3.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met on or after June 10, 1999.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.85, 4.86; DC 
6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2002).

This is appeal from an initial rating of the veteran's 
hearing loss.  Therefore, the  Board will considered whether 
a "staged" rating is appropriate for the disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In its May 2000 rating assigning an initial disability 
evaluation, the RO assigned an effective date for service 
connection in March 1993, and considered the revision of the 
regulations concerning rating disability involving the ears 
that was effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(1999).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provides otherwise or permits the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Under the "old" criteria, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing. Id. It should be noted that the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.

In addition, the amended regulations provide for two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under section 4.85, due to the fact that the speech 
discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.  
Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will be elevated to the next higher Roman numeral.  As the 
veteran was notified of these amended criteria by way of a 
November 1999 statement of the case, application of these 
provisions by the Board will not result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

There is no evidence to suggest that during the period of 
time from March 18, 1993, to June 10, 1999, that the veteran 
is entitled to a rating in excess of zero percent for his 
service-connected hearing.  In considering the evaluation 
prior to the effective date of the current rating criteria, 
the Board will use the former rating criteria.

For the period before June 1999, there is only one 
audiometric test report to use for rating the disability.  
The veteran underwent a VA audiology examination in February 
1994.  He told the examiner that he had decreased hearing in 
both ears which he attributed to in-service noise exposure.  
On audiometric testing, pure tone hearing thresholds in 
decibels at the indicated frequencies were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
55
60
LEFT
20
40
65
70

The average pure tone threshold was reported as 42 in the 
right ear and 48 in the left ear.  Speech discrimination was 
96 percent correct in the right ear and 94 percent correct in 
the left ear.  Under regulations then in effect, such 
clinical findings were correctly interpreted as representing 
Level I hearing loss in both ears.  That level of hearing 
loss was not compensable under the regulations in effect 
prior to June 1999.

The veteran underwent another VA audiology examination in 
April 2000.  He continued to have complaints of hearing loss 
which he attributed to in-service noise exposure.  On 
audiometric testing, pure tone hearing thresholds in decibels 
at the following frequencies were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
55
75
LEFT
35
55
85
80

The average pure tone threshold was reported as 50 in the 
right ear and 64 in the left ear.  Speech discrimination was 
88 percent correct in the right ear and 80 percent correct in 
the left ear.  Under both the old and the new regulations, 
these pure tone thresholds and speech discrimination scores 
produce Level II hearing loss in the right ear and Level IV 
hearing loss in the left ear.  That level of hearing loss is 
assigned a noncompensable rating under both the old and the 
current rating criteria.

The veteran underwent another VA audiology examination in 
September 2001.  On audiometric testing, pure tone hearing 
thresholds in decibels at the following frequencies were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
55
70
LEFT
35
50
70
80

The average pure tone threshold was reported as 53 in the 
right ear and 59 in the left ear.  Speech discrimination was 
80 percent correct in the right ear and 78 percent correct in 
the left ear.  Under regulations in effect prior to and after 
June 10, 1999, such clinical findings were interpreted as 
representing Level IV hearing loss in both ears, which 
supports a rating of 10 percent, but no higher.  

The Board also notes that the new provisions applying to 
exceptional patterns of hearing loss do not provide for a 
higher disability evaluation.  The alternative evaluation 
does not apply, as none of the VA audiometric test results of 
February 1994, April 2000, or September 2001 showed puretone 
threshold at 1000, 2000, 3000, and 4000 of 55 decibels or 
more, or puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz for either ear.  
See 38 C.F.R. § 4.86 (2002).

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendermann v. Principi, 3 Vet. 
App. 345 (1992).  The audiometric data do not support a 
rating higher than the ones assigned by the RO at any point 
during the period under consideration in this appeal.  

The Board notes that the record contains additional 
audiometric test data, including that in reports of May 4, 
2001 and July 23, 2001.  The data, however, are presented in 
graphic form and, therefore, are not useful in rating the 
hearing loss disability. Cf. Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (Court unable to determine whether the Board 
accurately applied regulatory standard when only audiograph, 
not numeric, test results were of record).

For the foregoing reasons and bases, the Board concludes that 
the veteran is not entitled to a rating in excess of zero 
percent prior to June 10, 1999, and is not entitled to a 
rating in excess 10 percent on or after that date for his 
bilateral hearing loss.

II.  Extraschedular and other Considerations

The Board has considered whether a "staged" rating is 
appropriate for the disability due to bilateral hearing loss.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As 
noted above, however, the audiometric data do not support a 
rating higher than the ones assigned by the RO at any point 
from the effective date of service connection for this 
disability.

In reaching its decision, the Board has considered the 
history of the disability in question as well as the current 
clinical manifestations and the effect the disabilities may 
have on the earning capacity of the veteran.  38 C. F. R. §§  
4.1, 4.2 (2002).  The Board has also considered 38 C.F.R. §  
4.7, which provides for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's hearing disability did not 
approximate a higher evaluation at any point during the 
period in question. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There is a full range of ratings 
which anticipate greater disability from hearing loss.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his hearing disorder, nor is it 
shown that he requires frequent treatment of such disorder or 
that the disorder so markedly interferes with employment as 
to render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairment 
resulting solely from hearing loss warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.


III.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
May 2000 rating decision, the June 2001 statement of the 
case, the January 2002 supplemental statement of the case, 
and a letter from the RO dated in June 2001 which included a 
discussion of the applicable provisions of the VCAA as they 
pertain to the claim for an increased rating for hearing 
loss.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  Also, the veteran has submitted 
private treatment records.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded several VA audiological examinations during the 
pendency of his claim.  No further examinations are necessary 
to make a decision on his claim.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

A rating in excess of zero percent prior to June 10, 1999, 
for bilateral hearing loss is denied.

A rating in excess of 10 percent on and after June 10, 1999, 
for bilateral hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

